United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 11, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60284
                          Summary Calendar


CESAR MATTO,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.


                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 131 579
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Cesar Matto seeks review of the decision of the Board of

Immigration Appeals (“BIA”) affirming and dismissing his appeal

from the immigration judge’s (“IJ”) decision finding him

removable and denying his application for cancellation of

removal, and the BIA’s denial of his motion for reconsideration.

This court reviews the order of the BIA and will consider the

underlying decision of the IJ only if it influenced the




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60284
                                 -2-

determination of the BIA.   Mikhael v. INS, 115 F.3d 299, 302 (5th

Cir. 1997).

     Matto, who admitted that he was removable, sought

cancellation of removal, arguing that his removal would create a

hardship for his daughter, who was born in the United States and

lives in Peru.   Matto provides financial support for his

daughter, who attends a private school and has abnormalities of

the hands and feet.   The BIA determined that Matto had not shown,

either through evidence presented in the immigration court, or

through evidence presented in his motion for reconsideration,

that his removal “would result in exceptional and extremely

unusual hardship” to his daughter.   8 U.S.C. § 1229b(b).

     Matto contends that the IJ and the BIA did not correctly

apply the statutory provision governing the hardship

determination.   He argues that the IJ and the BIA failed to place

sufficient weight on his testimony regarding his daughter’s

medical condition and his payment for his daughter’s medical

treatment.

     We do not have jurisdiction to review the IJ’s discretionary

determination, in rejecting Matto’s application for cancellation

of removal, that Matto had not shown that his daughter would

suffer an “exceptional and extremely unusual hardship.”     See

Rueda v. Ashcroft, 380 F.3d 831, 831 (5th Cir. 2004); 8 U.S.C.

§ 1252(a)(2)(B)(i).   Accordingly, Matto’s petition for review is

DISMISSED IN PART.
                            No. 05-60284
                                 -3-

      Matto also contends that the his substantive due process

rights were violated by what he maintains was an abuse of

discretion on the part of the IJ and the BIA in failing to

consider all the facts bearing on the hardship determination and

failing to articulate the reasons for denying relief.

Substantive due process “prevents the government from engaging in

conduct that ‘shocks the conscience,’ or interferes with rights

‘implicit in the concept of ordered liberty.’”    United States v.

Salerno, 481 U.S. 739, 746 (1987)(citations omitted).

      The BIA is not required to address evidentiary minutiae or

write a lengthy exegesis.   See Abdel-Masieh v. U.S. INS, 73 F.3d

579, 585 (5th Cir. 1996).   Here, the BIA’s decision “reflect[s]

meaningful consideration of the relevant substantial evidence

supporting the alien’s claims,” and therefore is sufficient.      See

id.   Matto has not shown that the BIA’s decision to deny his

application for cancellation of removal violated his right to

substantive due process.    See Salerno, 481 U.S. at 746.

Accordingly, his petition for review is DENIED IN PART.

      PETITION FOR REVIEW DISMISSED IN PART AND DENIED IN PART.